

113 HCON 55 IH: Expressing the sense of Congress that Taiwan and its 23,000,000 people deserve membership in the United Nations.
U.S. House of Representatives
2013-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV113th CONGRESS1st SessionH. CON. RES. 55IN THE HOUSE OF REPRESENTATIVESSeptember 17, 2013Mr. Garrett (for himself, Mr. Barton, and Ms. Eddie Bernice Johnson of Texas) submitted the following concurrent resolution; which was referred to the Committee on Foreign AffairsCONCURRENT RESOLUTIONExpressing the sense of Congress that Taiwan and its 23,000,000 people deserve membership in the United Nations.Whereas for more than 50 years a close relationship has existed between the United States and Taiwan, which has been of major economic, cultural, and strategic advantage to both countries;Whereas the 23,000,000 people in Taiwan are not represented in the United Nations;Whereas Taiwan has over the years repeatedly expressed its strong desire to participate in the United Nations;Whereas Taiwan has much to contribute to the work and funding of the United Nations;Whereas the world community has reacted positively to Taiwan's desire for international participation, as shown by Taiwan's membership in the Asian Development Bank, Taiwan's admission to the Asia-Pacific Economic Cooperation group as a full member, and Taiwan's membership in the World Trade Organization, and Taiwan’s participation in the World Health Organization; andWhereas section 4(d) of the Taiwan Relations Act (22 U.S.C. 3303(d)) declares, Nothing in this Act may be construed as a basis for supporting the exclusion or expulsion of Taiwan from continued membership in any international financial institution or any other international organization.: Now, therefore, be itThat it is the sense of Congress that Taiwan and its 23,000,000 people deserve membership in the United Nations.